[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1427

                        UNITED STATES,

                          Appellee,

                              v.

                       MICHAEL MERRIC,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. Morton A. Brody, U.S. District Judge]                                                               

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Boudin and Stahl, Circuit Judges.                                                          

                                         

Michael Merric on brief pro se.                          
Jay  P.  McCloskey,  United  States   Attorney,  and  Margaret  D.                                                                              
McGaughey, Assistant United States Attorney,  on Memorandum of Law  in                 
Support of Motion Pursuant to Loc. R. 27.1 for Summary Disposition for
appellee.

                                         

                       AUGUST 19, 1997
                                         

     Per  Curiam.   Assuming without  deciding  that we  have                            

jurisdiction  to  hear  this  appeal,  and  having  carefully

reviewed the briefs and record, we find no clear error in the

order of commitment pursuant to 18 U.S.C.   4241(d).  

     We  will   not   second-guess   the   district   court's

determination of  the credibility of the psychiatric reports,

even  supposing  that  issue of  credibility  was  not waived

before the district  court.  Further, in the  context of this

interlocutory  appeal from the   4241(d) commitment order, we

have  no  call  to review  defendant's  complaints  about his

medication and the underlying criminal charges.

     The order is affirmed.  See 1st Cir. Loc. R. 27.1.                                            

     Appellant's  motion for stay pending appeal is denied as                                                                      

moot.

                             -2-